Citation Nr: 0305860	
Decision Date: 03/27/03    Archive Date: 04/08/03	

DOCKET NO.  98-17 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a residual of pneumonia.   

2.  Entitlement to service connection for a right shoulder 
disability.   

3.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
May 1952.  

This matter arises from a June 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, that denied the benefits sought 
on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

By decision dated in July 2000, the Board denied the benefits 
sought.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to the provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (Nov. 9, 
2000), the Secretary requested that the Board's decision be 
vacated and that the case be remanded for further action 
consistent with the foregoing legislation.  By order dated 
February 28, 2001, the Court vacated the Board's decision, 
and remanded the case.  The Board then remanded the case to 
the RO for further action and adjudication.  That was 
accomplished, and the case was returned to the Board on 
March 6, 2003, for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  COPD did not have its onset during the veteran's military 
service, and is not attributable to an incident of such 
service.  

3.  A right shoulder disability, to include arthritis, did 
not have its onset during military service or within one year 
following the veteran's discharge from military service, and 
is not attributable to an incident of such service.  

4.  A left knee disability, to include degenerative 
osteoarthritis, did not have its onset during the veteran's 
military service or within one year following his discharge 
therefrom, and is not attributable to an incident of such 
service.  


CONCLUSIONS OF LAW

1.  COPD was not incurred in, or aggravated by, the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  A right shoulder disability, to include degenerative 
arthritis, was not incurred in, or aggravated by, the 
veteran's active military service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  

3.  A left knee disability, to include degenerative 
osteoarthritis, was not incurred in, or aggravated by, the 
veteran's active military service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit 


appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims, and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was issued a statement of the case, as well as 
supplemental statements of the case, that informed him of the 
evidence used in conjunction with his claims, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  In addition, in its 
September 2001 remand, the Board informed the veteran of the 
pertinent provisions of the VCAA.  He was further notified of 
those provisions in an RO letter dated November 21, 2001.  
That letter notified him of the impact of the VCAA on his 
appeal, of VA's duty to assist him in obtaining evidence for 
his claim, what the evidence must demonstrate, and which 
evidence VA will acquire on the veteran's behalf, as opposed 
to that evidence or information that it was the veteran's 
responsibility to submit.  Thus, the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  He also was given an 


opportunity to submit additional evidence in support of his 
claims, and was furnished a VA physical examination to 
supplement the information of record.  Thus, all relevant 
facts have been properly developed, and all evidence 
necessary for an equitable disposition of the issues on 
appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Moreover, as the record is complete, 
the obligation under the VCAA for VA to advise a claimant as 
to the division of responsibilities between VA and the 
claimant in obtaining evidence is moot.  Finally, in view of 
the relatively narrow questions of law and fact on which this 
case turns, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the claims.  

II.  Service Connection for COPD

The veteran contends that he developed a chronic lung 
disability as the result of military service.  More 
specifically, he asserts that pneumonia experienced during 
military service has given rise to current pulmonary 
symptomatology diagnosed as COPD.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in, or aggravated by, active military service.  See 
38 U.S.C.A. § 1110.  Service connection may also be granted 
based upon continuity and chronicity of symptomatology as set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  The chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition in 
service, and that the condition persists.  If the chronicity 
provision does not apply, service connection may still be 
granted if the condition was observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id.  

The veteran's service medical records indicate that he 
developed pneumonia shortly after entering active duty.  This 
was coupled with an upper respiratory infection.  Two days 
later, his chest was noted to be clear to percussion and 
auscultation.  He 


was afebrile, and had no further complaints.  He was found to 
be fit to return to duty.  During a physical examination 
conducted in May 1952 in conjunction with his discharge from 
military service, mild bronchial asthma was diagnosed; 
however, a chest X-ray taken reflected pulmonary findings 
within normal limits.  

The veteran underwent a VA respiratory examination in May 
1998.  He gave a history of pneumonia during service that 
lasted for several days, but that resolved without "severe 
sequelae."  He indicated, however, that he had experienced 
occasional wheezing since 1952.  He also indicated that he 
had started smoking cigarettes at 10 years of age, and that 
he often smoked as many as 2 to 3 packs per day while working 
as a police officer.  The examiner observed that the 
veteran's lungs were clear except for occasional expiratory 
wheezes.  No rhonchi or rales were heard.  A chest X-ray 
taken failed to reveal evidence of acute disease.  The 
veteran's lung fields were clear of acute infiltrate or mass.  
Hyperaeration of the lung fields compatible with COPD was 
observed.  The final diagnosis was status post tobacco abuse 
with a moderate degree of COPD.  

The foregoing indicates that service connection for COPD 
claimed as a residual of pneumonia during service, is not 
warranted.  The pneumonia experienced by the veteran during 
military service resolved without residual disability.  The 
veteran experience pneumonia very early in his military 
career, without any subsequent clinical findings indicative 
of a pulmonary disability.  The COPD more recently diagnosed 
has been attributed to the veteran's long history of 
cigarette smoking.  Nothing of record contradicts this except 
for the opinion of the veteran.  However, it must be 
remembered that the veteran is a layman, and is not qualified 
to offer an opinion regarding any possible relationship 
between the COPD currently diagnosed and the pneumonia that 
he experienced during military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Absent clinical 
evidence of a nexus between the COPD currently diagnosed and 
the veteran's military service, service connection for COPD 
must be denied.  



III.  Service Connection for a Right Shoulder Disability

The veteran contends that he developed a right shoulder 
disability as a result of military service.  More 
specifically, he indicates that he injured his right shoulder 
during physical training in military service as the result of 
a fall.  The provisions of 38 U.S.C.A. § 1110 are 
incorporated herein by reference.  In addition, service 
connection may be granted for degenerative arthritis if it 
becomes manifest to a compensable degree within one year 
following the veteran's discharge from military service.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Additionally, the provisions of 38 C.F.R. § 3.303 also are 
for consideration.  

The veteran's service medical records are negative for either 
complaint or treatment for a right shoulder injury during 
military service.  

During private medical treatment received by the veteran in 
June 1991, he indicated that he had been experiencing 
recurrent right shoulder pain for approximately two months.  
He also indicated that he had a long history of intermittent 
right shoulder pain aggravated by activities such as 
polishing his car.  A magnetic resonance imaging scan of the 
right shoulder reflected findings consistent with a small 
tear of the rotator cuff with impingement from the underlying 
acromion and acromioclavicular joint.  

During a VA physical examination conducted in May 1998, the 
veteran reported that he had injured his right shoulder while 
training in karate in service.  He stated that he was treated 
at the infirmary, but that he continued to have shoulder pain 
on certain motions ever since the injury.  X-rays of the 
right shoulder joint reflected early degenerative changes of 
the acromioclavicular joint and humeral head.  There was no 
evidence of fracture or dislocation.  The examiner offered no 
opinion regarding the likely etiology of the abnormal 
findings associated with the veteran's right shoulder.  
However, in September of that year, the veteran's wife 
indicated that her husband had told her that he fell during a 
training exercise in military service, 


and that he injured his right shoulder.  She said that he had 
complained of pain of varying degree in the right shoulder 
for the past 46 years.  

The veteran underwent a VA physical examination in September 
2002.  He again reported to the examiner that he had injured 
his right shoulder during a fall while undertaking karate-
type training.  He indicated that he had been seen in sick 
bay, and had returned to duty the following day; however, he 
indicated that he had pain in the right shoulder on a regular 
basis following that incident.  The examiner observed that 
the first documented complaints about pain in the veteran's 
right shoulder occurred in 1991 following an injury.  At that 
time, he indicated that he had felt a "pop" in his right 
shoulder after throwing wood into a wood pile.  He also 
indicated that cold weather resulted in flareups of pain in 
the right shoulder area, and that he uses aspirin as needed 
for pain control.  X-rays of the right shoulder reflected 
narrowing of the acromioclavicular joint with minimal 
spurring.  The examiner concluded that although the veteran 
may have sustained a mild acromioclavicular joint sprain as a 
result of a fall in military service, it was impossible to 
determine the influence that such an injury would have on 
current clinical findings.  The examiner noted that the 
veteran had served for 25 years as a policeman, and that 
current complaints are due to cumulative arthritic changes 
which contribute to shoulder impingement.  The examiner 
stated that without medical documentation of the original 
right shoulder injury complained of by the veteran, no 
determination regarding a possible role between such an 
injury and current symptomatology could be made.  The 
examiner also indicated that while it was possible that the 
type of injury complained of by the veteran could lead to 
shoulder impingement syndrome such as that reflected during 
the examination, the fact that the veteran had no limitations 
regarding his shoulder when he entered the police force, and 
that he had served in that capacity for some 25 years, had to 
be taken into consideration.  

As with the veteran's COPD, the evidence of record does not 
indicate the necessary nexus between the undocumented 
inservice injury to the veteran's right shoulder 


and current symptomatology.  Again, only he and his spouse 
attribute current clinical findings to such an injury; 
although intermittent right shoulder pain is a symptom to 
which the veteran can attest, the absence of clinical 
evidence linking current findings to an in-service injury is 
conspicuously absent.  See 38 C.F.R. 
§  3.303(b).  Absent evidence of a chronic disorder during 
service or evidence of arthritic changes within one year 
following the veteran's discharge from service, and given 
that no clinician has attributed current clinical findings to 
an incident of the veteran's military service, service 
connection for a right shoulder disability, to include 
degenerative changes, is not warranted.  This is true, 
notwithstanding statements from the veteran and his spouse.  
See Espiritu, 2 Vet. App. at 494-495.  

IV.  Service Connection for a Left Knee Disability

Te veteran asserts that although there is no record of an 
injury to his left knee during service, such an injury 
nevertheless has given rise to his current knee disability.  
The provisions of 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 are again for application.  

The veteran's service medical records are negative for any 
injury to his left knee during military service.  During a 
physical examination conducted in May 1952 in conjunction 
with his discharge from active duty, his upper and lower 
extremities were noted to be within normal limits.  

During private medical treatment conducted in June 1991, the 
veteran indicated that he had undergone left knee surgeries 
for cartilage removal in 1972 and 1985.  He did not report a 
history of injury during military service or other injury 
subsequent to military service at that time.  However, during 
a VA physical examination conducted in May 1998, he stated 
that his knees were injured in boot camp as the result of 
doing many deep squatting exercises.  He stated that the left 
knee particularly has bothered him ever since.  He also 
indicated that he sustained an injury to the left knee in 
1972 when he slipped while working as a policeman.  At that 
time, an operation on the left knee was performed.  He 
indicated that subsequent surgery was performed in 1975 and 
1985.  He stated that he again 


injured his left knee in 1996, and that this resulted in an 
arthroscopic procedure.  X-rays of the left knee taken 
reflected minimal degenerative changes of the patella and 
early narrowing of the medial knee joint space.  The 
radiologist felt that these findings were compatible with 
very early degenerative osteoarthritis.  

The most recent evidence of record regarding the veteran's 
left knee is contained in a report of a VA physical 
examination conducted in September 2002.  The veteran again 
reported a history of left knee discomfort following deep 
knee squatting during military service.  He indicated that he 
was seen in sickbay regarding left knee pain.  He also 
indicated that he had sustained a twisting injury to the left 
knee in 1972 and a second injury approximately two years 
later.  After reviewing the veteran's records and examining 
the veteran, left knee degenerative osteoarthritis as a 
result of previous medial and lateral meniscectomies was 
diagnosed.  In the examiner's opinion, there was no 
connection between the veteran's current left knee disability 
and his military service.  

The foregoing indicates that service connection is not 
warranted for a left knee disability, to include 
osteoarthritis.  No injury to the veteran's left knee was 
noted during military service.  In fact, his upper and lower 
extremities were noted to be normal when he was discharged 
from military service.  Similarly, the first evidence of 
degenerative arthritis associated with the veteran's left 
knee occurred many years following his discharge from 
military service.  Finally, the only clinical opinion 
regarding the etiology of the veteran's left knee disability 
is contained in the most recent VA examination report.  
Therein, the examiner specifically excludes any etiological 
relationship between the veteran's military service and a 
current left knee disability.  As with the other disabilities 
claimed, the only opinion of record relating a current left 
knee disability with military service is that offered by the 
veteran.  For reasons previously stated, he is unqualified to 
render such an opinion.  See Espiritu, 2 Vet. App. at 494-
495.  Absent evidence of a chronic left knee disability in 
service, or continuity of symptomatology thereafter, and 
absent evidence of the existence of arthritis of the left 
knee joint within one year following the veteran's discharge 
from 


military service, there is no reasonable basis upon which to 
predicate a grant of the benefit sought.  

The Board finds as to all issues that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d. 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).  


ORDER

Service connection for COPD, claimed as a residual of 
pneumonia, is denied.  

Service connection for a right shoulder disability, to 
include degenerative changes, is denied.  

Service connection for a left knee disability, to include 
degenerative osteoarthritis, is denied.  



                       
____________________________________________
	RICHARD B. FRANK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

